Order entered April 27, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00945-CR
                                    No. 05-14-00946-CR

                        LADEREK KINTE REYNOLDS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                     Trial Court Cause Nos. F09-58630-Y, F11-60044-Y

                                          ORDER
       The Court REINSTATES the appeals.

       On February 13, 2015, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed in these appeals despite repeated orders to Sharon

Hazlewood, former official court reporter of the Criminal District Court No. 7, to file the

records. We specifically directed the trial court to make findings regarding whether the notes

were lost or destroyed and whether Ms. Hazlewood should be required to surrender her notes to

another court reporter to prepare the record. We ADOPT the findings that: (1) on April 1, 2015,

Sharon Hazlewood appeared at a hearing and produced a copy of a record from the June 20,

2014 revocation hearing; and (2) appellate counsel discovered that a hearing was conducted on
March 14, 2013 on a previous motion to revoke community supervision. We note that Ms.

Hazlewood did not tender the record to this Court until April 21, 2015.

        We DENY as moot Ms. Hazlewood’s March 25, 2015 request for an extension of time to

file the reporter’s record.

        We warn Sharon Hazlewood that further acts of non-compliance with this Court’s orders,

in any case, will result in this Court referring her to the Court Reporter’s Certification Board

and requiring that she surrender her notes to the Presiding Judge of the trial court for

preparation by another court reporter.

        We ORDER appellant to file his brief within THIRTY DAYS of the date of this order.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Elizabeth Frizell, Presiding Judge, Criminal District Court No. 7; Sharon Hazlewood,

former official court reporter, Criminal District Court No. 7; and to counsel for all parties.

                                                      /s/     CAROLYN WRIGHT
                                                              CHIEF JUSTICE